Citation Nr: 1715826	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  12-35 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder (generalized anxiety disorder and major depression), to include as secondary to service-connected coronary artery disease.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney at Law


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel





INTRODUCTION

The Veteran had active service in the United States Army from October 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In December 2013, the Board remanded the appeal for further development.

In a December 2014 decision, the Board denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder to include generalized anxiety disorder and major depression.  The Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims (Court).  In August 2015, the Court issued an order which granted the parties' joint motion to remand (JMR) and remanded the matter for action consistent with the terms of the JMR.  In May 2016, the Board remanded the claim to the RO to comply with the instructions from the Court.  The case has since been returned to the Board for appellate review.

In a June 2015 rating decision, the RO denied the Veteran an increased rating in excess of 10 percent for bilateral hearing loss.  The Veteran submitted a July 2015 Notice of Disagreement (NOD) with the denial of an increased rating.  The RO issued a September 2016 Statement of the Case (SOC) that continued to deny this claim.  However, the Veteran did not perfect his appeal of the increased rating claim for bilateral hearing loss by filing a VA Form 9 or equivalent statement.  See 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2016).  Therefore, the increased rating issue for bilateral hearing loss is not on appeal before the Board.

Finally, the Veteran submitted an additional private psychiatric medical opinion in February 2017, after recertification of his appeal.  However, he waived his right to have the RO initially consider this evidence.  Therefore, the Board accepts this additional evidence for inclusion in the record and consideration by the Board at this time.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2016).
FINDING OF FACT

The Veteran's generalized anxiety disorder and major depression are aggravated beyond natural progression by the Veteran's service-connected coronary artery disease, status post myocardial infarction and quadruple bypass surgery.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, generalized anxiety disorder and major depression are secondary to service-connected coronary artery disease, status post myocardial infarction and quadruple bypass surgery.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310(b) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The duty to notify is satisfied.  July 2010 and October 2010 letters from the RO notified the Veteran of the elements of service connection, the types of evidence that could support the claim, and the allocation of responsibilities between the Veteran and VA for obtaining relevant records and other evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio, 16 Vet. App. at 187.

VA's duty to assist under the VCAA includes helping the claimant to obtain relevant records, including service treatment records and other records sufficiently identified by the claimant, and providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The duty to assist is satisfied.  The Veteran's service treatment records, VA treatment records, and private treatment records identified by him have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's Social Security Administration disability records were also acquired and reviewed.  The Veteran submitted a private psychiatrist's report from February 2017.  The record also contains four VA examination reports.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The May 2011, May 2012, March 2014, and July 2016 VA examination reports, and the associated July 2016 addendum opinion, are adequate and provide sufficient detail so that the Board can perform a fully informed evaluation of the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  He has not identified any other records or evidence he wished to submit or have VA obtain.

In any event, if any defect in VCAA notice or assistance is found, such defect is not prejudicial to the Veteran, given the completely favorable disposition of the secondary service connection issue on appeal for an acquired psychiatric disorder.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); VAOPGCPREC 16-92.

II.  Law and Analysis

The Veteran contends that an acquired psychiatric disorder, to include generalized anxiety disorder and major depression, was incurred or aggravated by his military service.  In the alternative, the Veteran contends that his psychiatric disorder is aggravated by his service-connected coronary artery disease, status post myocardial infarction and quadruple bypass surgery.  
Upon review, the Board finds that the Veteran's generalized anxiety disorder and major depression were aggravated by his service-connected coronary artery disease status, post myocardial infarction and quadruple bypass surgery.

The first and most fundamental requirement for any service-connection claim, either on a direct or secondary basis, is the existence of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  At a March 2014 VA examination, the Veteran reported that he began having issues with anxiety in the 1990s.  The most recent VA examination in July 2016 confirms a diagnosis of generalized anxiety disorder.  A private psychiatrist in a February 2017 opinion concurs that generalized anxiety disorder is a current diagnosis.  Thus, the evidence clearly reveals a current diagnosis of generalized anxiety disorder.  

In a March 2014 VA examination, the Veteran reported that he began having issues with depression in the 1990s.  Per the VA treatment records, there are intermittent reports of depressive symptoms and diagnoses of depression since 2002.  Most recently, according to the July 2016 VA examination, the Veteran was given diagnoses of depression in November 2015 and June 2016.  Thus, the evidence supports a current diagnosis of depression.

As to secondary service connection, a disability can be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

A VA medical opinion regarding the aggravation facet of the secondary service connection claim must be provided.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013) (holding that a VA examiner's opinion that the claimed disability was "related to" factors other than a veteran's service-connected disability was insufficient, as it did not clearly encompass a discussion of aggravation).
In short, in order to establish entitlement to service connection on a secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) probative evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

With regard to secondary service connection, there is probative medical evidence of record that demonstrates the Veteran's generalized anxiety disorder and depression are aggravated or worsened beyond natural progression by his service-connected coronary artery disease, status post myocardial infarction and quadruple bypass surgery.  38 C.F.R. § 3.310(b); Velez v. West, 11 Vet. App. 148, 158 (1998).  Specifically, in a February 2017 report, a private psychiatrist opined that the "coronary artery bypass graft procedure definitely aggravates the veteran's psychiatric condition."  The private psychiatrist provided a lengthy explanation of the interplay between heart disabilities such as coronary artery disease and the development or aggravation of psychiatric disorders such as generalized anxiety disorder and depression.  Since the Veteran underwent quadruple bypass surgery in December 2000, he has reported symptoms which the doctors have consistently attributed to the realm of anxiety disorders including excessive worry, insomnia, agoraphobic tendencies related to the events of September 11, 2001, bereavement over the loss of a niece in 2002, claustrophobic tendencies, stress over work, retirement, his own health, his wife's health and related health insurance costs, his brother's heart surgery in 2004, and fears of another heart attack.  Interspersed among the anxiety diagnoses, the Veteran has also been diagnosed with depression.  In Social Security disability claim records, it was noted that the Veteran had recurrent major depression.  The private psychiatrist's opinion supports a secondary service condition for generalized anxiety disorder and depression based on aggravation by his service-connected heart disorder.  

The February 2017 private psychiatrist also included medical treatise evidence in support of his opinion.  In this regard, where medical article or treatise evidence, standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion, a claimant may use such evidence to meet the requirement for a medical nexus.  Wallin v. West, 11 Vet. App. 509 (1998).  However, an attempt to establish a medical nexus between service and a disease or injury solely by generic information in a medical journal or treatise "is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  Still, medical treatise evidence can provide important support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  See Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility").  In the present case, the Veteran has submitted a favorable private psychiatric medical opinion, as well as favorable medical treatise evidence in support of this opinion.  This adds probative support to his secondary service connection claim.

In contrast, there are unfavorable medical opinions from VA examiners.

In July 2016, a VA examiner acknowledged that the Veteran had noted nervous troubles on his entrance exam in 1968, but reported excellent health at separation in 1970.  The VA examiner documented that the Veteran's anxiety and mental health problems "preceded his medical problems, and there is no clear evidence they have worsened over time."  With specific reference to the note of February 2004, which the examiner was requested to review in the remand from CAVC, the examiner opined in a July 2016 addendum that the information relayed by the Veteran of having symptoms of anxiety and claustrophobia for the previous 25 years was unreliable based on several years of accounts from the Veteran regarding his mental health symptoms.  The examiner relied on the Veteran's reports of onset of mental health issues as being 30 years prior, about 1986, or during the mid 1990s, in either case many years after leaving service.  During a visit earlier in the same month of February 2004, the Veteran reported only having symptoms for the previous 2-3 years.

Regardless of the lack of medical consensus on the exact date the Veteran's anxiety and depression first manifested to a point of being diagnosable, the Veteran himself reports that he started having issues with both anxiety and depression in the 1990s, prior to his heart surgery.  In September 2003, he reported having a "longstanding history of anxiety."  A lack of evidence of the specific disability level of generalized anxiety disorder and depression which existed prior to the Veteran's heart attack and subsequent quadruple bypass surgery in 2000 leaves open the possibility that the natural progression of these conditions was worsened by the Veteran's service-connected heart condition.

As currently codified, VA law defines the "benefit of the doubt" doctrine as:

	When, after consideration of all evidence and material of record in this case before the Department with respect to benefits under laws administered by the Secretary, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination in the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.

38 U.S.C.A. § 5107(b).  See also 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds the private psychiatrist's analysis of aggravation of generalized anxiety disorder and depression as a result of coronary artery disease and related bypass surgery equally as convincing as those contradictory opinions offered by the VA examiners.  As the evidence with respect to aggravation of generalized anxiety disorder and depression as secondary to a service-connected condition is in equipoise, the Board finds in favor of the Veteran.  38 U.S.C.A. § 5107(b).  The Board is granting secondary service connection for generalized anxiety disorder and major depression on the basis of being aggravated by the Veteran's service-connected coronary artery disease, status post myocardial infarction and quadruple bypass surgery.


ORDER

Subject to the provisions governing the award of monetary benefits, service connection for generalized anxiety disorder and major depression as secondary to service-connected coronary artery disease, status post myocardial infarction and quadruple bypass surgery, is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


